                      Case 1:18-cv-06693-PAE Document 109
                                                      107 Filed 07/17/20
                                                                07/16/20 Page 1 of 2




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                        VALERIE E. SMITH
Corporation Counsel                             100 CHURCH STREET                                       Senior Counsel
                                                NEW YORK, NY 10007                               Phone: (212) 356-2398
                                                                                                   Fax: (212) 356-3509
                                                                                                  vsmith@law.nyc.gov
                                                                            July 16, 2020
        BY ECF
        Honorable Paul A. Engelmayer
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                                Re:   Anthony House v. City of New York, et al.
                                      18-CV-6693 (PAE)
        Your Honor:

                       I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, the attorney assigned to represent defendants City of New York and the
        Department of Correction (“City Defendants”) in the above-referenced matter. City Defendants
        write to respectfully request the Court stay the deadline for City Defendants to file unredacted
        documents as ordered by Your Honor on July 14, 2020, see Docket Entry No. 103, pending a
        decision on their motion for reconsideration of this order which, in accordance with Local Civil
        Rule 6.3, will be filed on July 28, 2020. City Defendants’ further request that plaintiff’s
        unredacted documents filed on July 16, 2020 be removed from the publicly available docket until
        such time as defendants have the opportunity to be heard on this matter. See ECF Dkt. Nos. 104-
        106.

                        By way of background, by Order dated July 14, 2020, the parties were sua sponte
        instructed to re-file previously sealed and redacted documents due to the repeal of GEN. MUN.
        LAW § 50-a by July 17, 2020. See ECF Dkt. No. 103. Specifically, the Court ordered that any
        under-seal filings related to law enforcement disciplinary records be unsealed and for the parties
        to re-file versions of their documents that remove redactions to law enforcement disciplinary
        records. Today, plaintiff’s counsel filed their unredacted memorandum of law, unredacted 56.1
        response and unredacted declaration and exhibits on the civil docket sheet. See ECF Dkt. Nos.
        104-106.

                      The Court’s July 14, 2020 order was made however, without affording the City
        defendants an opportunity to be heard on this very important issue. Defendants now intend to
        move to reconsider the Court’s order. In the interim, while the motion for reconsideration is
        pending, City Defendants further respectfully request that plaintiff’s filings at ECF Docket Entry
           Case 1:18-cv-06693-PAE Document 109
                                           107 Filed 07/17/20
                                                     07/16/20 Page 2 of 2




numbers 104, 105, and 106 be removed from the public docket until such a decision is rendered
on the motion for reconsideration.

       Accordingly, City Defendants respectfully request the Court grant this application for a
stay of the deadline for City Defendants’ to file their unredacted memorandum of law,
unredacted 56.1 statement, and unredacted declaration and exhibits until a time after the Court
had rendered a decision on City Defendants’ motion for reconsideration. Thank you for
consideration of the matter herein.

                                                                Respectfully submitted,




                                                                Valerie E. Smith
                                                                Senior Counsel
                                                                Special Federal Litigation Division



cc:       Via ECF
          Devon Radlin Esq.
          Attorney for Plaintiff

          Sonia Chazen Esq.
          Attorney for Co-defendant Seepaul


      Defendants are to file a letter outlining their arguments in support of
      reconsideration by July 24, 2020. If plaintiff wishes to respond, his response is
      due July 27, 2020. In the interim, the Court stays defendants' obligation to file
      their unredacted documents. The Court declines, however, to strike plaintiff's
      unredacted filings from the docket, as defendants have not provided a reason to
      do so.



                                   PaJA.�
            SO ORDERED.

                         __________________________________
                               PAUL A. ENGELMAYER
                               United States District Judge

      July 17, 2020




                                                  -2-
